DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (US Patent 6235986) in view of Oberhammer (US Patent 6037846).

Regarding claim 1 – Reis teaches a substrate structure (fig. 4 [title] Reis states, “Electromagnetic Interference Gasket”), comprising: a substrate (20 [column 5 lines 66-67] Reis states, “circuit board assembly 20”) including at least one electronic device (see electronic devices shown on substrate 20); a first Surface Mounted Devices (SMD) gasket (left gasket 10 [column 3 lines 40-42] Reis states, “an electromagnetic interference (EMI) gasket part 10, as shown in FIG. 1, which is compatible with surface mount technology (SMT) installation”) configured to remove an electromagnetic wave formed on the substrate and radiated from the substrate (EMI gasket part 10 will perform this function); a second SMD gasket (right gasket 10) configured to remove an electromagnetic wave formed on the substrate and radiated from the substrate (EMI gasket part 10 will perform this function); a cover shield ([column 4 lines 56-57] Reis states, “compress the EMI gasket material with a shield”) installed on a surface confronting the substrate to externally discharge heat within the installed region (claimed cover shield structure is described in Reis at column 4 lines 55-58), wherein both a first device (left device/component shown on substrate 20) and a second device (right device/component shown on substrate 20) are positioned between the first SMD gasket (left gasket 10) and the second SMD gasket (right gasket 10).
 	Reis does not teach a first passive device directly contacting the first SMD gasket; and a second passive device directly contacting the second SMD gasket.
 	Oberhammer teaches a substrate structure (figs. 2-5 [column 6 lines 17-19] Oberhammer states, “FIG. 2 is an exploded perspective rendering of a printed circuit board and its corresponding EMI shield enclosure”) having a first passive device (34 [column 8 lines 31-32] Oberhammer states, “Each gasket filter 34, 34' is formed substantially of planar layers, a middle layer being a metal conductor layer 35”; the gasket filter 34 is considered a passive device given that it has no “active” features present) directly contacting a first SMD gasket portion (gasket portion 18 directly in contact with first passive device 34 [column 7 line 53] Oberhammer states, “elastically resilient electrically conductive rope top gasket 18”); and a second passive device (34’) directly contacting a second SMD gasket portion (gasket portion 18 directly in contact with second passive device 34’).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having a first and second surface mounted devices (SMD) gaskets mounted on a substrate with a first and second device therebetween and a cover shield on the SMD gaskets as taught by Reis with the first and second surface mounted devices (SMD) gaskets directly contacting a first and second passive devices as taught by Oberhammer because Oberhammer states regarding this direct connection, “It is a further object of the present invention, to minimize the distance between the capacitive element of a shielded connector and the EMI shield enclosure, so as to minimize the amount of circuitry which lies beyond the filtering structure…because there is effectively zero distance between the capacitance set up within the gasket filter 34 and the EMI shield enclosure, there is a greatly reduced risk of introducing a parasitic inductance” [columns 4, 8 lines 21-25, 16-19].

    PNG
    media_image1.png
    583
    1145
    media_image1.png
    Greyscale


Regarding claim 3 – Reis in view of Oberhammer teach the substrate structure of claim 1, wherein the first SMD gasket (Reis; fig. 3, left SMD gasket 10) and the second SMD gasket (right SMD gasket 10) are connected to the substrate (20) in grounded state ([column 4 lines 37-39] Reis states, “During SMT installation, a solder layer preferably secures the entire assembly to a conductive surface, such as a ground trace of a PCB or to a shield for a PCB”). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. in view of Oberhammer as applied to claim 1 above, and further in view of Nurmi (US Patent 6608251).

Regarding claim 2 – Reis in view of Oberhammer teach the substrate structure of claim 1, wherein a spaced distance between the first SMD gasket and the second SMD gasket is determined based on a wavelength corresponding to a specific frequency generated by the at least one electronic device.
 	Nurmi teaches a substrate structure (fig. 3B [title] Nurmi states, “Protecting Device Against Interfering Electromagnetic Radiation Comprising EMI-gaskets”) wherein a spaced distance between the first SMD gasket (left EMI gasket 20 [column 3 line 59-60] Nurmi states, “EMI gasket 20”) and the second SMD gasket (right EMI gasket 20) is determined based on a wavelength corresponding to a specific frequency ([column 4 lines 19-21] Nurmi states, “EMI sealing is required between the blocks in order that the different blocks would not interfere with each other, e.g. due to their radio frequency (RF) radiation”) generated by the at least one electronic device (components shown outside the middle compartment [column 5 lines 8-12] Nurmi states, “According to the invention, electromagnetic radiation, produced in the centre compartment of the device cabinet, is prevented from penetrating into the other compartments by EMI sealing according to the first embodiment of the invention”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having a first and second SMD gasket arranged on a substrate as taught by Reis in view of Oberhammer with the first and second SMD gaskets being arranged/spaced based on a frequency of the at least one electronic device as taught by Nurmi because Nurmi states, “EMI sealing is required between the blocks in order that the different blocks would not interfere with each other, e.g. due to their radio frequency (RF) radiation” [column 4 lines 19-21].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. in view of Oberhammer as applied to claim 1 above, and further in view of Wrzesinski (US Patent 4945358).

 	Regarding claim 5 – Reis in view of Oberhammer teach the substrate structure of claim 1, having a first (Oberhammer; fig. 3, 34) and second (34’) passive devices but fail to teach wherein a passive device is configured by combining a resistor, inductor and capacitor in specific order.
 	Wrzesinski teaches a passive device (see passive components in figure 1) wherein a passive device is configured by combining a resistor (22/R1), inductor (20/L1) and capacitor (18/C1) in specific order (see arrangement shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having a first and second passive devices as taught by Reis in view of Oberhammer with the passive devices being configured as a resistor, inductor and capacitor in a specific order as taught by Wrzesinski because Wrzesinski states regarding this circuit structure, “an arrangement (18, 20, 22, 24) for sensing the discontinuance of the short circuit condition by establishing an inductive current at the output upon the occurrence of the short circuit condition and sensing the increase in voltage at the output due to the inductive current upon discontinuance of the short circuit condition” [Abstract].

Regarding claim 6 – Reis in view of Oberhammer and Wrzesinski teach the substrate structure of claim 5, wherein the first (Oberhammer; fig. 3, 34) and second (34’) passive devices are configured in a manner of configuring a first device (Wrzesinski; fig. 1, combination of resistor 22 and inductor 20) by connecting the resistor (22/R1) and the inductor (20/L1) together in series and connecting the first device and a second device (18) corresponding to the capacitor (18/C1) in parallel with each other (claimed structure shown in figure 1).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. in view of Oberhammer as applied to claim 1 above, and further in view of Liu (US PG. Pub. 2010/0276193).

Regarding claim 8 – Reis in view of Oberhammer teach the substrate structure of claim 1, and having the first passive device and the second passive device being disposed between the first SMD gasket and the second SMD gasket.
 	Reis in view of Oberhammer fail to teach wherein a peak of the electromagnetic wave becomes 59 dB, when a frequency is 1.05 GHz, based on a specific structure.
 	 Liu teaches a substrate structure (fig. 1A & 9 [title] Liu states, “Magnetic shielding gasket”) wherein a peak of the electromagnetic wave becomes 59 dB, when a frequency is 1.05 GHz ([paragraph 0063] Liu states, “When setting the electromagnetic wave frequency in the range of 30 MHz-5 GHz and measuring based on ASTM D4935-99, the electromagnetic shielding effect of the magnetic layer 15, 25, 35 or 45 according to the present invention is greater than 90 dB, the electromagnetic shielding effect of conductive structure reinforcing layer according to the present invention is greater than 80 dB, and the electromagnetic shielding effect of the conductive foam substrate 11, 21, 31 or 41 compressed to the stop point according to the present invention is greater than 80 dB”), based on a specific source (102 [paragraph 0062] Liu states, “Near-Field EMI/EFI source 102”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having components between and in direct contact with two SMD gaskets as taught by Reis in view of Oberhammer with a SMD gasket allowing for a specific peak EMI wave of 59 dB, when a frequency is 1.05 GHz as taught by Liu because Liu states regarding this shielding property, “to prevent the outer electromagnetic energy or the electromagnetic energy emitted from the source of Electro Magnetic Interference/Radio Frequency Interference from entering into the electronic/electric apparatus.” [paragraph 0074].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847